DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 10 2022 is acknowledged.  Claims 55-74 are pending in the application. Claims 68-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10 2022.   Accordingly, claims 55-67 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 14 2020 and January 11 2022 were considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 55-57 and 59-66 rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (WO2015127416A1, cited on PTO Form 1449) in view of Lazzaroni et al. (Ailment Pharmacol Ther, 2004).  
Applicant Claims
	The instant application claims a pharmaceutical or veterinary composition for oral administration comprising a therapeutically effective amount of at least one coxib and a therapeutically effective amount of pentosan polysulfate or a physiologically acceptable salt thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Parsons et al. is directed to compositions of pentosan polysulfate salts for oral administrations and methods of use.  Claimed is a pharmaceutical composition comprising a therapeutically effective quantity of a pentosan polysulfate salt, a quantity of a penetration enhancer sufficient to improve the bioavailability of the pentosan polysulfate salt and optionally a carrier (claims 1 or 301).  The salt is sodium pentosan polysulfate (claim 3).   The pentosan polysulfate is present in the composition from about 50 mg to about 300 mg (claim 4).  Additional agents which can be included with the pentosan polysulfate for the treatment of either osteoarthritis or rheumatoid arthritis includes a cox-2 inhibitor such as rofecoxib, valdecoxib, celecoxib, etc. (claims 306-307, page 16).   Dosage forms include sublingual dosage form, buccal fast melt and a film dosage form (claim 315) and other unit dose such as tablets (paragraph 0172).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Parsons et al. suggests a coxib can be combined with the pentosan polysulfate, Parsons et al. does not exemplify the combination nor teach amounts of the coxib to include.  However, this deficiency is cured by Lazzaroni et al.
	Lazzaroni et al. is directed to the gastrointestinal side-effects of traditional non-steroidal anti-inflammatory drugs and new formulations.  It is taught that selective cox-2 inhibitors (rofecoxib, celecoxib, etc.) show consistently comparable efficacy to that of conventional non-steroidal anti-inflammatory drugs in patients with rheumatoid arthritis and osteoarthritis but have a significantly reduced propensity to cause gastrointestinal toxicity (summary).  Doses include 50 mg rofecoxib daily (page 49, left column), 400 mg twice daily celecoxib (page 49, right column), valdecoxib at doses of 5 to 40 mg (page 50, left column) and etoricoxib at 120 mg a day (page 50, right column).  It is indicated that cox-2 inhibitors should be considered as first-line therapy in patients requiring long-term pain control (summary).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons et al. and Lazzaroni et al. and utilize a coxib in combination with sodium pentosan polysulfate.  One skilled in the art would have been motivated to utilize this drug in order to treat the pain associated with osteoarthritis as taught by Lazzaroni et al. One skilled in the art would 
Regarding the claimed amount of pentosan polysulfate, Parsons et al. teaches an overlapping range.  Regarding the concentration of the coxib, Lazzaroni et al. teaches amounts of the various coxib in amounts reading on the claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed ratio of coxib to pentosan polysulfate, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
Regarding the claimed unit dosage form and solid composition, Parson et al. teaches a variety of different unit dosage forms which are solid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parsons et al. and Lazzaroni et al. and utilize known dosage forms for administering the drugs.  

Claims 55-67 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (WO2006097459A1) in view of Ghosh (Seminars in Arthritis and Rheumatism, 1999, cited on PTO Form 1449).
Applicant Claims
The instant application claims a pharmaceutical or veterinary composition for oral administration comprising a therapeutically effective amount of at least one coxib and a therapeutically effective amount of pentosan polysulfate or a physiologically acceptable salt thereof.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Klein et al. is directed to method for preventing cardiovascular diseases.  Diseases responsive to COX-2 inhibition according to the invention include acute or chronic inflammatory disease such as arthritis including rheumatoid and osteoarthritis or other disease associated with pain (page 5, last paragraph and claim 21).  Solid dosage forms include capsules, tablets, pills, etc. (page 9, third paragraph).  Dosages of the active range from 0.1 to 2000 mg and most preferably between 1 and 200 mg (page 10, second paragraph).  Cox-2 inhibitors include celecoxib, rofecoxib, etc. (claim 15).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Klein et al. suggests solid dosage forms including cox-2 inhibitors, Klein et al. does not expressly teach a pentosan polysulfate.  However, this deficiency is cured by Ghosh.
	Ghosh is directed to the pathobiology of osteoarthritis and the rationale for the use of pentosan polysulfate for its treatment.  Sodium and calcium pentosan polysulfate is taught having a molecular weight of about 5700 with a Mw/Mn (polydispersity) of 1.59 (page 215, left column).  Calcium pentosan polyphosphate has been given orally to patients with osteoarthritis of the finger joints.  Capsules at a dose of 20 mg/kg were 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein et al. and Ghosh and utilize both cox-2 inhibitors and sodium and/or calcium pentosan polysulfate in a solid dosage form for administration to patients with osteoarthritis with a reasonable expectation of success.  One skilled in the art would have been motivated to combine these drugs as both are taught for the same purpose.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  Since the cox-2 inhibitors would treat the pain and inflammation of the arthritis as taught by Klein et al. and the pentosan polysulfates which would help ameliorate the symptoms by modifying the underlying pathological condition as taught by Ghosh, it would be advantageous to combine the two treatments.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein et al. and Ghosh and utilize any of the specifically taught cox-2 inhibitors taught by Klein et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught cox-2 inhibitors as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein et al. and Ghosh and utilize a solid dosage form as both Klein et al. and Ghosh teach delivery of the actives via solid dosage forms.  
	Regarding claim 58, Ghosh teaches a molecular weight falling within the range claimed and a polydispersity reading on “about” 2.0.
Regarding the claimed concentrations of pentosan polysulfate, Ghosh teaches a variety of different doses which have been utilized.  Depending on the size of the patient, one skilled in the art would manipulate the concentration depending on the kg weight of the patient.  Regarding the claimed amount of coxib, Klein et al. teaches an prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed ratio of coxib to pentosan polysulfate, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616